UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A AMENDMENT NO. 2 TO CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2007 MDI, INC. (Exact name of registrant as specified in its charter) Delaware 0-9463 75-2626358 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10226 San Pedro Avenue San Antonio, Texas 78216 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 582-2664 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: MDI, Inc. ("MDI") is filing this Amendment No. 2 to the Current Report on Form 8-K (the "Form 8-K") filed on October 23, 2007 (the "Original Filing") to revise the Unaudited Pro Forma Condensed Financial Data (“Pro Forma Statements”) of MDI, Inc. and its wholly-owned subsidiaries, FAS Construction Management, Inc. (“FAS”) and STC Holdings, Inc. (“STC”) in response to a comment letter received by MDI from the Securities and Exchange Commission dated January 7, 2008.The Pro Forma Statements have been revised to (i) comply with the presentation required by Article 11 of Regulation S-X; (ii) provide actual historical balances for STC as of September 30, 2007 and December 31, 2006 to reflect the acquisition of STC as if it occurred prior to October 8, 2007; and (iii) disclose the basic and diluted earnings per share on the face of the Pro Forma Statements, together with the number of shares used to compute such per share data for FAS. Except as described above, all other information herein is unchanged and reflects the disclosures made at the time of the Original Filing and this Form 8-K/A does not otherwise reflect events occurring after the Original Filing or otherwise modify or update these disclosures. Accordingly, this Form 8-K/A should be read in conjunction with MDI's SEC filings subsequent to the filing of the Original Filing. Item 9.01Financial Statements and Exhibits. Pursuant to the requirements of Item 9.01(a) (4) of Form 8-K, MDI hereby files this Amendment No.2 to its Current Report on Form 8-K initially filed with the Securities and Exchange Commission on October23, 2007 with the revised financial information required by Item 9.01. b.Pro forma financial information. The revised Proforma financial information prepared to give effect to the acquisitions by the Company of FAS and STC, and as required by this Item 9.01(b), is incorporated by reference to Exhibit 99.1: Unaudited Condensed Combined Balance Sheet at September 30, 2007 Unaudited Condensed Combined Statements of Operations for the year ended December 31, 2006 Unaudited Condensed Combined Statements of Operations for the nine-months ended September 30, 2007 c.Exhibits Exhibit NumberDescription 99.1Pro forma financial information Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. January 18, 2008 MDI, Inc. By: /s/ Richard A. Larsen Richard A. Larsen Senior Vice President, General Counsel and Secretary
